UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

JOHN P. FOGLE,
Plaintiff,
Case No. 2:18-cv-244

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

M
This matter is before the Court for consideration of a Report and Recomrnendation issued
by the Magistrate Judge on 0ctober 1, 2014. (ECF No. 15.) The time for filing objections has
passed, and no objections have been filed. Therefore, the Cou.rt ADOPTS the Report and
Recornmendation. For the reasons set forth in the Report and Recommendation, the decision of
the Commissioner is REVERSED and this action is REMANDED pursuant to Sentence Four of
42 U.S.C. § 405(g) for further proceedings consistent With the Report and Recommendation.

IT IS SO ORDERED.

2~ ¢'§0|$ /"><

DATE EDMUNM. sARGUs, JR.
cHIEF UNITED sTATEs DISTRICT JUDGE

